70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rodney Kemp JETER, Plaintiff--Appellant,v.Gary DIXON;  Mr. Strickland;  Mr. Stalling;  Mr. Emmory;Alton R. Anderson;  S. Lamont Wooten;  Mr. Land;  Mr. Jones;Randell E. Lee;  John Doe;  various John and/or Jane Doedefendants, Defendants--Appellees.
No. 95-7195.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1995.Decided Nov. 15, 1995.

Rodney Kemp Jeter, Appellant Pro Se.
Before MURNAGHAN and LUTTIG, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Jeter v. Dixon, No. CA-95-609-5-F (E.D.N.C. July 24, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED